Title: Franklin: Order for the Release of Captain Francis Dundas, [27 November 1782]
From: Franklin, Benjamin
To: 


[November 27, 1782]
A Request being made to me by his Excellency Richard Oswald Esquire, Minister Plenipotentiary of his Britannic Majesty for treating of Peace, in favour of Captain Francis Dundas, of the first Regiment of Guards, Nephew of the Lord Advocate of Scotland & Son of the Lord President, now at London a Prisoner on his Parole, having served in Lord Cornwallis’s Army, and desirous of being restored to his Freedom in his Rank of Service; I the underwritten, Minister Plenipotentiary of the United States, being persuaded that the Congress will not disapprove a Compliance with such a Request, do hereby, as far it may be in my Power, discharge and annul the Parole given by the said Captain Dundas, on this Condition, that Sir James Jay, a member of the honourable Senate of New-York, now a prisoner on his Parole in London, be in Return fully discharged from his said Parole. Given at Passy, this 27th. Day of November 1782.
B Franklin
 
Notation: Discharge of Capt. Dundas from Parole recd. from Dr. Franklin 27th Novr. 1782.
